Exhibit 10.1
 
Appendix A


 
RAMCO-GERSHENSON PROPERTIES TRUST
 
2012 OMNIBUS LONG-TERM INCENTIVE PLAN
 
 Ramco-Gershenson Properties Trust, a Maryland real estate investment trust (the
“Trust”), sets forth herein the terms of its 2012 Omnibus Long-Term Incentive
Plan (the “Plan”), as follows:
 
Section 1      PURPOSE  
 
The Plan is intended to enhance the ability of the Trust, RGI, RGLP (as defined
below) and the Subsidiaries and Affiliates of each of them to attract and retain
highly qualified Trustees, officers, key employees and other persons and to
motivate such persons to serve the Trust, RGI, RGLP, and the Subsidiaries of
each of them and to improve the business results and earnings of the Trust and
RGLP, by providing to such persons an opportunity to acquire or increase a
direct proprietary interest in the operations and future success of the
Trust.  To this end, the Plan provides for the grant of options, share
appreciation rights, restricted shares, restricted share units, unrestricted
shares and dividend equivalent rights.  Any of these awards may, but need not,
be made as performance incentives to reward attainment of performance goals in
accordance with the terms hereof.  Share options granted under the Plan may be
incentive stock options or non-qualified options, as provided herein.
 
Section 2           DEFINITIONS  
 
For purposes of interpreting the Plan and related documents (including Award
Agreements), the following definitions shall apply:
 
2.1       “Affiliate” means a person or entity which controls, is controlled by,
or is under common control with the Trust, RGI or RGLP, as the case may be.
 
2.2       “Award” means a grant of an Option, Share Appreciation Right,
Restricted Shares, Restricted Share Units, Unrestricted Shares or Dividend
Equivalent Rights under the Plan.
 
2.3       “Award Agreement” means the written agreement between the Trust and a
Participant that evidences and sets out the terms and conditions of an Award.
 
2.4       “Benefit Arrangement” shall have the meaning set forth in Section 14
hereof.
 
2.5       “Board” means the Board of Trustees of the Trust.
 
2.6       “Cause” means, unless otherwise provided in an applicable written
agreement with the Trust, RGI, RGLP or a Subsidiary or Affiliate of any of them,
(i) actual dishonesty intended to result in substantial personal enrichment at
the expense of the Trust or of any subsidiary of the Trust, (ii) the conviction
of a felony, or (iii) repeated willful and deliberate failure or refusal to
perform the duties normally associated with a Participant’s position which is
not remedied in a reasonable period of time after receipt of written notice from
the Trust.
 
2.7       “Change in Control” means:
 
(a)           On or after the Effective Date of this Plan, any person (which,
for all purposes hereof, shall include, without limitation, an individual, sole
proprietorship, partnership, unincorporated association, unincorporated
syndicate, unincorporated organization, trust, body corporate and a trustee,
executor, administrator or other legal representative) (a “Person”) or any group
of two or more Persons acting in concert becomes the beneficial owner, directly
or indirectly, of securities of the Trust representing, or acquires the right to
control or direct, or to acquire through the conversion of securities or the
exercise of warrants or other rights to acquire securities, 40% or more of the
combined voting power of the Trust's then outstanding securities; provided that
for the purposes of this Policy (A) “voting power” means the right to vote for
the election of trustees, and (B) any determination of percentage of combined
voting power shall be made on the basis that (x) all securities beneficially
owned by the Person or group or over which control or direction is exercised by
the Person or group which are convertible into securities carrying voting rights
have been converted (whether or not then convertible) and all options, warrants
or other rights which may be exercised to acquire securities beneficially owned
by the Person or group or over which control or direction is exercised by the
Person or group have been exercised (whether or not then exercisable), and (y)
no such convertible securities have been converted by any other Person and no
such options, warrants or other rights have been exercised by any other Person;
or
 
 
 
A-1

--------------------------------------------------------------------------------

 
 
(b)           A reorganization, merger, consolidation, combination, corporate
restructuring or similar transaction (an “Event”), in each case, in respect of
which the beneficial owners of the outstanding Trust voting securities
immediately prior to such Event do not, following such Event, beneficially own,
directly or indirectly, more than 60% of the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
trustees of the Trust and any resulting parent entity of the Trust in
substantially the same proportions as their ownership, immediately prior to such
Event, of the outstanding Trust voting securities; or
 
(c)           An Event involving the Trust as a result of which 40% or more of
the members of the board of trustees of the parent entity of the Trust or the
Trust are not persons who were members of the Board immediately prior to the
earlier of (x) the Event, (y) execution of an agreement the consummation of
which would result in the Event, or (z) announcement by the Trust of an
intention to effect the Event.
 
Notwithstanding the preceding, to the extent “Change in Control” is a payment
trigger, and not merely a vesting trigger, for any 409A Award, “Change in
Control” means a change in the ownership or effective control of the Trust, or a
change in the ownership of a substantial portion of the assets of the Trust, as
described in Treas. Reg. Section 1.409A-3(i)(5), but replacing the term “Trust”
for the term “Company” in such regulation.
 
2.8       “Code” means the Internal Revenue Code of 1986, as now in effect or as
hereafter amended, and the rules and regulations promulgated thereunder.
 
2.9       “Committee” means the Compensation Committee of the Board, or, if the
Board so elects, a different committee of, and designated from time to time by
resolution of, the Board, which shall be constituted as provided in Section 3.1.
 
2.10      “Covered Employee” means a Participant who is a Covered Employee
within the meaning of Section 162(m)(3) of the Code.
 
2.11      “Disability” means a Participant’s physical or mental condition
resulting from any medically determinable physical or mental impairment that
renders such Participant incapable of engaging in any substantial gainful
employment and that can be expected to result in death or that has lasted or can
be expected to last for a continuous period of not less than
365 days.  Notwithstanding the foregoing, a Participant shall not be deemed to
be Disabled as a result of any condition that:
 
(a)           Was contracted, suffered, or incurred while such Participant was
engaged in, or resulted from such Participant having engaged in, a felonious
activity;
 
(b)           Resulted from an intentionally self-inflicted injury or an
addiction to drugs, alcohol, or substances which are not administered under the
direction of a licensed physician as part of a medical treatment plan; or
 
(c)           Resulted from service in the Armed Forces of the United States for
which such Participant received or is receiving a disability benefit or pension
from the United States, or from service in the armed forces of any other country
irrespective of any disability benefit or pension.
 
 
 
A-2

--------------------------------------------------------------------------------

 
 
The Disability of a Participant and the date on which a Participant ceases to be
employed by reason of Disability shall be determined by the Trust, in accordance
with uniform principles consistently applied, on the basis of such evidence as
the Committee and the Trust deem necessary and desirable, and its good faith
determination shall be conclusive for all purposes of the Plan.  The Committee
or the Trust shall have the right to require a Participant to submit to an
examination by a physician or physicians and to submit to such reexaminations as
the Committee or the Trust shall require in order to make a determination
concerning the Participant’s physical or mental condition; provided, however,
that a Participant may not be required to undergo a medical examination more
often than once each 180 days, nor at any time after the normal date of the
Participant’s Retirement.  If any Participant engages in any occupation or
employment (except for rehabilitation as determined by the Committee) for
remuneration or profit, which activity would be inconsistent with the finding of
Disability, or if the Committee, on the recommendation of the Trust, determines
on the basis of a medical examination that a Participant no longer has a
Disability, or if a Participant refuses to submit to any medical examination
properly requested by the Committee or the Trust, then in any such event, the
Participant shall be deemed to have recovered from such Disability.  The
Committee in its discretion may revise this definition of “Disability” for any
grant, except to the extent that the Disability is a payment event under a 409A
Award.
 
2.12       “Dividend Equivalent Right” means a right, granted to a Participant
under Section 12 hereof, to receive cash, Shares, other Awards or other property
equal in value to dividends paid with respect to a specified number of Shares,
or other periodic payments.
 
2.13       “Effective Date” means the date that the Plan is approved by the
shareholders of the Trust, provided that such date is not more than one year
after the approval of the Plan by the Board.
 
2.14       “Exchange Act” means the Securities Exchange Act of 1934, as now in
effect or as hereafter amended.
 
2.15       “Fair Market Value” means the value of a Share, determined as
follows: if on the Grant Date or other determination date the Shares are listed
on an established national or regional share exchange, is admitted to quotation
on the New York Stock Exchange (“NYSE”) or is publicly traded on an established
securities market, the Fair Market Value of a Share shall be the closing price
of the Shares on such exchange or in such market (if there is more than one such
exchange or market the Committee shall determine the appropriate exchange or
market) on the Grant Date or such other determination date (or if there is no
such reported closing price, the Fair Market Value shall be the mean between the
highest bid and lowest asked prices or between the high and low sale prices on
such trading day) or, if no sale of Shares is reported for such trading day, on
the next preceding day on which any sale shall have been reported.  If the
Shares are not listed on such an exchange, quoted on such system or traded on
such a market, Fair Market Value shall be the value of the Shares as determined
by the Committee in good faith; provided that such valuation with respect to any
Award that the Trust intends to be a stock right not providing for the deferral
of compensation under Treas. Reg. Section 1.409A-1(b)(5)(i) (Non-Qualified
Options) shall be determined by the reasonable application of a reasonable
valuation method, as described in Treas. Reg Section 1.409A-1(b)(5)(iv)(B).
 
2.16       “Family Member” means a person who is a spouse, former spouse, child,
stepchild, grandchild, parent, stepparent, grandparent, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother, sister,
brother-in-law, or sister-in-law, including adoptive relationships, of the
Participant, any person sharing the Participant’s household (other than a tenant
or employee), a trust in which any one or more of these persons have more than
fifty percent of the beneficial interest, a foundation in which any one or more
of these persons (or the Participant) control the management of assets, and any
other entity in which one or more of these persons (or the Participant) own more
than fifty percent of the voting interests.
 
2.17       “409A Award” means any Award that is treated as a deferral of
compensation subject to the requirements of Code Section 409A.
 
2.18       “Good Reason” shall mean the initial existence of one or more of the
following conditions arising without the consent of a Participant within the
one-year period following a Change in Control, provided that such Participant
provides notice to the Trust of the existence of such condition within 90 days
of the initial existence of the condition, the Trust does not remedy the
condition within 30 days after receiving notice, and such Participant actually
terminates employment with the Company within 30 days following the Trust’s
failure to remedy the condition:
 
(a)           A material diminution in a Participant’s base salary in effect
immediately before the date of the Change in Control or as increased from time
to time thereafter;
 
(b)           A material diminution in a Participant’s authority, duties, or
responsibilities;
 
 
 
A-3

--------------------------------------------------------------------------------

 
 
(c)           A material diminution in the authority, duties, or
responsibilities of the supervisor to whom a Participant is required to report,
including a requirement that a Participant report to a corporate officer or
employee instead of reporting directly to the Board;
 
(d)           A material diminution in the budget over which a Participant
retains authority;
 
(e)           A material change in the geographic location at which a
Participant must perform the services related to his or her position; or
 
(f)           Any other action or inaction that constitutes a material breach by
the Trust of any agreement under which a Participant provides services to the
Trust.
 
2.19       “Grant Date” means the date on which the Committee approves an Award
or such later date as may be specified by the Committee.
 
2.20       “Incentive Stock Option” means an “incentive stock option” within the
meaning of Section 422 of the Code, or the corresponding provision of any
subsequently enacted tax statute, as amended from time to time.
 
2.21       “Non-Qualified Option” means an Option that is not an Incentive Stock
Option.
 
2.22       “Option” means an option to purchase Shares pursuant to the Plan,
which may either be an Incentive Stock Option or a Non-Qualified Option.
 
2.23       “Option Price” means the exercise price for each Share subject to an
Option.
 
2.24       “Other Agreement” shall have the meaning set forth in Section
14 hereof.
 
2.25       “Outside Trustee” means a member of the Board who is not an officer
or employee of the Trust, of RGI, of RGLP, or of any of their Affiliates.
 
2.26       “Participant” means a person who receives or holds an Award under the
Plan.
 
2.27       “Performance Award” means an Award made subject to the attainment of
performance goals (as described in Section 13) over a performance period of up
to 10 years.
 
2.28       “Plan” means Ramco-Gershenson Properties Trust 2012 Omnibus Long-Term
Incentive Plan.
 
2.29       “Reorganization” means any reorganization, merger or consolidation of
the Trust with one or more other entities which does not constitute a Change in
Control.
 
2.30       “RGI” means Ramco-Gershenson, Inc., a Michigan corporation.
 
2.31       “RGLP” means Ramco-Gershenson Properties, L.P., a Delaware limited
partnership.
 
2.32       “Restricted Share” means a Share awarded to a Participant pursuant to
Section 10 hereof.
 
2.33       “Restricted Share Unit” means a bookkeeping entry representing the
equivalent of a Share awarded to a Participant pursuant to Section 10 hereof.
 
2.34       “Retirement” means termination of Service with consent of the
Committee on or after age 62, or any other definition established by the
Compensation Committee, in its discretion, either in any Award or in writing
after the grant of any Award, provided that the definition of Retirement with
respect to the timing of payment (and not merely vesting) of any 409A Award
cannot be changed after the Award is granted.
 
 
 
A-4

--------------------------------------------------------------------------------

 
 
2.35       “SAR Exercise Price” means the per share exercise price of an SAR
granted to a Participant under Section 9 hereof.
 
2.36       “Securities Act” means the Securities Act of 1933, as now in effect
or as hereafter amended.
 
2.37       “Service” means service as a Service Provider to the Trust, RGI,
RGLP, or a Subsidiary or Affiliate of any of them. Unless otherwise stated in
the applicable Award Agreement, a Participant’s change in position or duties
shall not result in interrupted or terminated Service, so long as such
Participant continues to be a Service Provider to the Trust, RGI, RGLP, or a
Subsidiary or Affiliate of any of them.  Subject to the preceding sentence,
whether a termination of Service shall have occurred for purposes of the Plan
shall be determined by the Committee, which determination shall be final,
binding and conclusive.  With respect to the timing of payment (and not merely
vesting) of any 409A Award, whether a termination of Service shall have occurred
shall be determined in accordance with the definition of “Separation from
Service” under Treas. Reg. Section 1.409(A)-1(h).
 
2.38       “Service Provider” means an employee, officer or Trustee of the
Trust, RGI, RGLP, or a Subsidiary or Affiliate of any of them, or a consultant
or adviser providing services to the Trust, RGI, RGLP, or a Subsidiary or
Affiliate of any of them.
 
2.39       “Share” or “Shares” means the common shares of beneficial interest of
the Trust.
 
2.40       “Share Appreciation Right” or “SAR” means a right granted to a
Participant under Section 9 hereof.
 
2.41       “Subsidiary” means any “subsidiary corporation” of the Trust, of RGI
or of RGLP within the meaning of Section 424(f) of the Code.
 
2.42       “Substitute Awards” means Awards granted upon assumption of, or in
substitution for, outstanding awards previously granted by a company or other
entity acquired by the Trust, RGI, RGLP, or a Subsidiary or Affiliate of any of
them or with which the Trust, RGI, RGLP, or a Subsidiary or Affiliate of any of
them combines.
 
2.43       “Ten Percent Shareholder” means an individual who owns more than ten
percent (10%) of the total combined voting power of all classes of outstanding
shares of the Trust, RGI, RGLP or any of their Subsidiaries.  In determining
share ownership, the attribution rules of Section 424(d) of the Code shall be
applied.
 
2.44       “Termination Date” means the date upon which an Option shall
terminate or expire, as set forth in Section 8.3 hereof.
 
2.45       “Trust” means Ramco-Gershenson Properties Trust, a Maryland real
estate investment trust.
 
2.46       “Unrestricted Share Award” means an Award pursuant to Section 11
hereof.
 
Section 3          ADMINISTRATION OF THE PLAN
 
3.1       Committee.  The Plan shall be administered by or pursuant to the
direction of the Committee. The Committee shall have such powers and authorities
related to the administration of the Plan as are consistent with the governing
documents of the Trust and applicable law.  The Committee shall have full power
and authority to take all actions and to make all determinations required or
provided for under the Plan, any Award or any Award Agreement and shall have
full power and authority to take all such other actions and make all such other
determinations not inconsistent with the specific terms and provisions of the
Plan that the Committee deems to be necessary or appropriate to the
administration of the Plan, any Award or any Award Agreement.  All such actions
and determinations shall be by the affirmative vote of a majority of the members
of the Committee present at a meeting or by unanimous consent of the Committee
executed in writing in accordance with the Trust’s governing documents and
applicable law; provided, that subject to the governing documents of the Trust
and applicable law, the Committee may delegate all or any portion of its
authority under the Plan to a subcommittee of trustees and/or officers of the
Trust for the purposes of determining or administering Awards granted to persons
who are not then subject to the reporting requirements of Section 16 of the
Exchange Act.  The interpretation and construction by the Committee of any
provision of the Plan, any Award or any Award Agreement shall be final, binding
and conclusive.  The Committee shall consist of not less than three (3) members
of the Board, which members shall be “Non-Employee Trustees” as defined in
Rule 16b-3 under the Exchange Act (or such greater number of members which may
be required by said Rule 16b-3) and which members shall qualify as “independent”
under any applicable stock exchange rules.
 
 
 
A-5

--------------------------------------------------------------------------------

 
 
3.2         Terms of Awards.  Subject to the other terms and conditions of the
Plan, the Committee shall have full and final authority to:
 
(i)           Designate Participants,
 
(ii)          Determine the type or types of Awards to be made to a Participant,
 
(iii)         Determine the number of Shares to be subject to an Award,
 
(iv)         establish the terms and conditions of each Award (including, but
not limited to, the exercise price of any Option, the nature and duration of any
restriction or condition (or provision for lapse thereof) relating to the
vesting, exercise, transfer, or forfeiture of an Award or the Shares subject
thereto, and any terms or conditions that may be necessary to qualify Options as
Incentive Stock Options) or to ensure exemption from or compliance with Code
Section 409A,
 
(v)          Prescribe the form of each Award Agreement evidencing an Award, and
 
(vi)         Amend, modify, or supplement the terms of any outstanding
Award.  Notwithstanding the foregoing, no amendment, modification or supplement
of any Award shall, without the consent of the Participant, impair the
Participant’s rights under such Award, or subject to the requirements of Code
Section 409A any Award that was excluded from Code Section 409A coverage upon
grant.
 
 
The Trust may retain the right in an Award Agreement to cause a forfeiture of
the gain realized by a Participant on account of actions taken by the
Participant in violation or breach of or in conflict with any employment
agreement, non-competition agreement, any agreement prohibiting solicitation of
employees, tenants or others of the Trust, RGI, RGLP, or a Subsidiary or
Affiliate of any of them or any confidentiality obligation with respect to the
Trust, RGI, RGLP, or a Subsidiary or Affiliate of any of them or otherwise in
competition with the Trust, RGI, RGLP, or a Subsidiary or Affiliate of any of
them, to the extent specified in such Award Agreement applicable to the
Participant.  Furthermore, unless the Committee provides otherwise in the
applicable Award Agreement, the Trust may annul an Award if the Participant is
an employee of the Trust, RGI, RGLP, or a Subsidiary or Affiliate of any of them
and is terminated for Cause as defined in the applicable Award Agreement or the
Plan, as applicable.
 
Notwithstanding the foregoing, no amendment or modification may be made to an
outstanding Option or SAR which reduces the Option Price or SAR Exercise Price,
either by lowering the Option Price or SAR Exercise Price or by canceling the
outstanding Option or SAR and granting a replacement or substitute Option or SAR
with a lower exercise price without the approval of Trust’s shareholders,
provided, that, appropriate adjustments may be made to outstanding Options and
SARs pursuant to Section 16.
 
3.3       Deferral Arrangement.  The Committee may permit or require the
deferral of any award payment into a deferred compensation arrangement, subject
to compliance with the provisions of Section 17, Code Section 409A, in each
case, where applicable, and such other rules and procedures as it may establish,
which may include provisions for the payment or crediting of interest or
dividend equivalents, including converting such credits into deferred Share
equivalents and restricting deferrals to comply with hardship distribution rules
affecting 401(k) plans.  Notwithstanding the foregoing, no deferral shall be
allowed if the deferral opportunity would violate Code Section 409A.
 
3.4       No Liability.  No member of the Board or of the Committee shall be
liable for any action or determination made in good faith with respect to the
Plan or any Award or Award Agreement.
 
 
 
A-6

--------------------------------------------------------------------------------

 
 
3.5       Book Entry.  Notwithstanding any other provision of this Plan to the
contrary, the Trust, RGI, RGLP, or a Subsidiary or Affiliate of any of them may
elect to satisfy any requirement under this Plan for the delivery of Share
certificates through the use of book-entry.
 
Section 4            SHARES SUBJECT TO THE PLAN
 
Subject to adjustment as provided in Section 16 hereof, the aggregate number of
Shares available for issuance under the Plan shall be Two Million
(2,000,000).  Shares issued or to be issued under the Plan shall be authorized
but unissued Shares or issued Shares that have been reacquired by the Trust,
RGI, RGLP, or a Subsidiary or Affiliate of any of them.  If any Shares covered
by an Award are not purchased or are forfeited, or if an Award otherwise
terminates without delivery of Shares subject thereto, then the number of Shares
related to such Award and subject to such forfeiture or termination shall not be
counted against the limit set forth above (or included for purposes of the
calculation in the proviso, above), but shall again be available for making
Awards under the Plan.  If an Award (other than a Dividend Equivalent Right) is
denominated in Shares, the number of Shares covered by such Award, or to which
such Award relates, shall be counted on the date of grant of such Award against
the aggregate number of Shares available for granting Awards under the Plan as
provided above, and the following Shares shall be added back to the total number
of Shares available under the Plan: (x) Shares that are subject to an Option or
a share-settled Share Appreciation Right and are not issued upon the net
settlement or net exercise of such Option or Share Appreciation Right,
(y) Shares delivered to or withheld by the Trust, RGI, RGLP, or a Subsidiary or
Affiliate of any of them to pay the withholding taxes resulting from any Award,
and (z) Shares repurchased on the open market with the proceeds of an Option
exercise.
 
The Committee shall have the right to substitute or assume Awards in connection
with mergers, reorganizations, separations, or other transactions to which
Section 424(a) of the Code applies.  The number of Shares reserved pursuant to
Section 4 may be increased by the corresponding number of Awards assumed and, in
the case of a substitution, by the net increase in the number of Shares subject
to Awards before and after the substitution.
 
Section 5             EFFECTIVE DATE, DURATION AND AMENDMENTS
 
5.1       Effective Date.  The Plan shall be effective as of the Effective Date.
 
5.2       Term.  The Plan shall terminate automatically ten (10) years after the
Effective Date and may be terminated on any earlier date as provided in
Section 5.3.  The termination of the Plan shall not affect any Award outstanding
on the date of such termination.
 
5.3         Amendment and Termination of the Plan.  The Board may, at any time
and from time to time, amend, suspend, or terminate the Plan as to any Shares as
to which Awards have not been made.  An amendment shall be contingent on
approval of the Trust’s shareholders to the extent stated by the Board, required
by applicable law or required by applicable stock exchange listing
requirements.  In addition, an amendment will be contingent on approval of the
Trust’s shareholders if the amendment would: (i) materially increase the
benefits accruing to Participants under the Plan, (ii) materially increase the
aggregate number of Shares that may be issued under the Plan, (iii) materially
modify the requirements as to eligibility for participation in the Plan, or
(iv) except as permitted pursuant to the provisions of Section 16, reduce the
Option Price of any previously granted Option or the grant price of any
previously granted SAR, cancel any previously granted Options or SARs and grant
substitute Options or SARs with a lower Option Price than the canceled Options
or a lower grant price than the canceled SARs, or exchange any Options or SARs
for cash, other awards, or Options or SARs with an Option Price or grant price
that is less than the exercise price of the original Options or SARs.  No Awards
shall be made after termination of the Plan.  No amendment, suspension or
termination of the Plan shall (i) without the consent of the Participant, impair
rights or obligations under any Award theretofore awarded under the Plan, nor
(ii) accelerate any payment under any 409A Award except as otherwise permitted
under Treas. Reg. Section 1.409A-3(j).
 
Section 6            AWARD ELIGIBILITY AND LIMITATIONS
 
6.1       Service Providers and Other Persons.  Subject to this Section 6,
Awards may be made under the Plan to: (i) any Service Provider to the Trust,
RGI, RGLP, or a Subsidiary or Affiliate of any of them, including any Service
Provider who is an officer or Trustee of the Trust, RGI, RGLP or a Subsidiary or
Affiliate of any of them, as the Committee shall determine and designate from
time to time, (ii) any Outside Trustee and (iii) any other individual whose
participation in the Plan is determined to be in the best interests of the Trust
by the Committee.
 
 
 
A-7

--------------------------------------------------------------------------------

 
 
6.2       Successive Awards and Substitute Awards.  An eligible person may
receive more than one Award, subject to such restrictions as are provided
herein.  Notwithstanding Sections 8.1 and 9.1, the Option Price of an Option or
the grant price of an SAR that is a Substitute Award may be less than 100% of
the Fair Market Value of a Share on the original Grant Date provided that the
Option Price or grant price is determined in accordance with the principles of
Code 424 and the regulations thereunder.
 
6.3       Limitation on Shares Subject to Awards.  During any time when the
Trust has a class of equity security registered under Section 12 of the Exchange
Act:
 
(i)           The maximum number of Shares subject to Options or SARs that can
be awarded under the Plan to any person eligible for an Award under this Section
6 is 100,000 per calendar year; and
 
(ii)           The maximum number of Shares that can be awarded under the Plan,
other than pursuant to an Option or SARs, to any person eligible for an Award
under this Section 6 is 100,000 per calendar year.
 
The preceding limitations in this Section 6.3 are subject to adjustment as
provided in Section 16 hereof.
 
Section 7            AWARD AGREEMENT
 
Each Award granted pursuant to the Plan shall be evidenced by an Award
Agreement, in such form or forms as the Committee shall from time to time
determine.  Award Agreements granted from time to time or at the same time need
not contain similar provisions but shall be consistent with the terms of the
Plan.  Each Award Agreement evidencing an Award of Options shall specify whether
such Options are intended to be Non-Qualified Options or Incentive Stock
Options, and in the absence of such specification such options shall be deemed
Non-Qualified Options.
 
Section 8            TERMS AND CONDITIONS OF OPTIONS
 
8.1       Option Price.  The Option Price of each Option shall be fixed by the
Committee and stated in the Award Agreement evidencing such Option.  The Option
Price of each Option shall be at least the Fair Market Value on the Grant Date
of a Share; provided, however, that in the event that a Participant is a Ten
Percent Shareholder, the Option Price of an Option granted to such Participant
that is intended to be an Incentive Stock Option shall be not less than 110% of
the Fair Market Value of a Share on the Grant Date.
 
8.2       Vesting.  Subject to Sections 8.3, 8.4, 8.5 and 16.3 hereof, each
Option granted under the Plan shall become exercisable at such times and under
such conditions (including based on achievement of performance goals and/or
future service requirements) as shall be determined by the Committee and stated
in the Award Agreement.  For purposes of this Section 8.2, fractional numbers of
Shares subject to an Option shall be rounded to the next nearest whole number.
 
8.3       Term.  Each Option granted under the Plan shall terminate, and all
rights to purchase Shares thereunder shall cease, upon the expiration of ten
years from the date such Option is granted, or under such circumstances and on
such date prior thereto as is set forth in the Plan or as may be fixed by the
Committee and stated in the Award Agreement relating to such Option (the
“Termination Date”); provided, however, that in the event that the Participant
is a Ten Percent Shareholder, an Option granted to such Participant that is
intended to be an Incentive Stock Option shall not be exercisable after the
expiration of five years from its Grant Date.
 
 
 
A-8

--------------------------------------------------------------------------------

 
 
8.4       Termination of Service.  Unless the Committee otherwise provides in an
Award Agreement or in a written agreement with the Participant after the Award
Agreement is issued, upon the termination of a Participant’s Service, except to
the extent that such termination is due to death, Disability, or Retirement, any
Option held by such Participant that has not vested shall immediately be deemed
forfeited and any otherwise vested Option or unexercised portion thereof shall
terminate three (3) months after the date of such termination of Service, but in
no event later than the date of expiration of the Option.  If a Participant’s
Service is terminated for Cause, the Option or unexercised portion thereof shall
terminate as of the date of such termination.  Unless the Committee otherwise
provides in an Award Agreement or in a written agreement with the Participant
after the Award Agreement is issued, if a Participant’s Service is terminated
(i) due to Retirement any Option held by such Participant that has not vested
shall immediately be deemed forfeited, subject to the Committee’s discretion to
accelerate the vesting of all or part of such Option, and any vested Option or
Option that vests upon the Committee’s exercise of its discretion shall continue
in accordance with its terms and shall expire upon its normal date of expiration
(except that an Incentive Stock Option shall cease to be an Incentive Stock
Option upon the expiration of three (3) months from the date of the
Participant’s Retirement and thereafter shall be a Non-Qualified Option),
(ii) due to Disability, the Option shall become fully vested and shall continue
in accordance with its terms and shall expire upon its normal date of expiration
(except that an Incentive Stock Option shall cease to be an Incentive Stock
Option upon the expiration of twelve (12) months from the due to Disability and
thereafter shall be a Non-Qualified Option) or (iii) due to death, any Option of
the deceased Participant shall become fully vested and shall continue in
accordance with its terms, may be exercised, to the extent of the number of
Shares with respect to which he/she could have exercised the Option on the date
of his/her death, by his/her estate, personal representative or beneficiary who
acquires the Option by will or by the laws of descent and distribution, and
shall expire on its normal date of expiration unless previously exercised
(except that an Incentive Stock Option shall cease to be an Incentive Stock
Option upon the expiration of twelve (12) months from the date of the
Participant’s death and thereafter shall be a Non-Qualified
Option).  Notwithstanding the foregoing, in the event a Participant’s Service is
terminated by the Trust without Cause or by a Participant for Good Reason within
the one-year period following a Change in Control, any outstanding Option shall
become fully vested and shall continue in accordance with its terms and shall
expire upon its normal date of expiration (except that an Incentive Stock Option
shall cease to be an Incentive Stock Option upon the expiration of three
(3) months from the date of such termination of Service and thereafter shall be
a Non-Qualified Option).  Such provisions shall be determined in the sole
discretion of the Committee, need not be uniform among all Options issued
pursuant to the Plan, and may reflect distinctions based on the reasons for
termination of Service.
 
8.5       Limitations on Exercise of Option.  Notwithstanding any other
provision of the Plan, in no event may any Option be exercised, in whole or in
part, after the occurrence of an event referred to in Section 16 hereof which
results in termination of the Option.
 
8.6       Method of Exercise.  An Option that is exercisable may be exercised by
the Participant’s delivery to the Trust of written notice of exercise on any
business day, at the Trust’s principal office, on the form specified by the
Committee.  Such notice shall specify the number of Shares with respect to which
the Option is being exercised and, except to the extent provided in
Section 8.12.3 or Section 8.12.4, shall be accompanied by payment in full of the
Option Price of the Shares for which the Option is being exercised plus the
amount (if any) of federal and/or other taxes which the Trust or an Affiliate
may, in its judgment, be required to withhold with respect to an Award.  The
minimum number of Shares with respect to which an Option may be exercised, in
whole or in part, at any time shall be the lesser of (i) 100 Shares or such
lesser number set forth in the applicable Award Agreement and (ii) the maximum
number of Shares available for purchase under the Option at the time of
exercise.
 
8.7       Rights of Holders of Options.  Unless otherwise stated in the
applicable Award Agreement, a Participant holding or exercising an Option shall
have none of the rights of a shareholder (for example, the right to receive cash
or dividend payments or distributions attributable to the subject Shares or to
direct the voting of the subject Shares) until the Shares covered thereby are
fully paid and issued to the Participant.  Except as provided in Section 16
hereof, no adjustment shall be made for dividends, distributions or other rights
for which the record date is prior to the date of such issuance.
 
8.8       Delivery of Share Certificates.  Promptly after the exercise of an
Option to purchase Shares by a Participant and the payment in full of the Option
Price, unless the Trust shall then have uncertificated Shares, such Participant
shall be entitled to the issuance of a Share certificate or certificates
evidencing his/her ownership of the Shares purchased upon such exercise.
 
8.9       Transferability of Options.  Except as provided in Section 8.10,
during the lifetime of a Participant, only the Participant (or, in the event of
legal incapacity or incompetency, the Participant’s guardian or legal
representative) may exercise an Option.  Except as provided in Section 8.10, no
Option shall be assignable or transferable by the Participant to whom it is
granted, other than by will or the laws of descent and distribution.  Any
attempt to transfer an Option in violation of this Plan shall render such Option
null and void.
 
 
 
A-9

--------------------------------------------------------------------------------

 
 
8.10      Family Transfers.  If authorized in the applicable Award Agreement, a
Participant may transfer, not for value, all or part of an Option which is not
an Incentive Stock Option to any Family Members.  For the purpose of this
Section 8.10, a “not for value” transfer is a transfer which is (i) a gift to a
trust for the benefit of the participant and/or one or more Family Members, or
(ii) a transfer under a domestic relations order in settlement of marital
property rights.  Following a transfer under this Section 8.10, any such Option
shall continue to be subject to the same terms and conditions as were applicable
immediately prior to transfer.  Subsequent transfers of transferred Options are
prohibited except in accordance with this Section 8.10 or by will or the laws of
descent and distribution.  The events of termination of Service of
Section 8.4 hereof shall continue to be applied with respect to the original
Participant, following which the Option shall be exercisable by the transferee
only to the extent, and for the periods specified, in Section 8.4.
 
8.11      Limitations on Incentive Stock Options.  An Option shall constitute an
Incentive Stock Option only (i) if the Participant of such Option is an employee
of the Trust or any Subsidiary of the Trust; (ii) to the extent specifically
provided in the related Award Agreement; and (iii) to the extent that the
aggregate Fair Market Value (determined at the time the Option is granted) of
the Shares with respect to which all Incentive Stock Options held by such
Participant become exercisable for the first time during any calendar year
(under the Plan and all other plans of the Participant’s employer and its
Affiliates) does not exceed $100,000.  This limitation shall be applied by
taking Options into account in the order in which they were
granted.  Notwithstanding anything to the contrary contained herein, any Option
designated as an Incentive Stock Option that fails to meet the requirements of
Code Section 422 shall be a Non-Qualified Option.
 
8.12      Form of Payment.
 
8.12.1.    General Rule. Payment of the Option Price for the Shares purchased
pursuant to the exercise of an Option shall be made in cash or in cash
equivalents acceptable to the Trust.
 
8.12.2.    Surrender of Shares. To the extent approved by the Committee in its
sole discretion, payment of the Option Price for Shares purchased pursuant to
the exercise of an Option may be made all or in part through the tender to the
Trust of Shares, which Shares, if acquired from the Trust, shall have been held
for at least six months at the time of tender and which shall be valued, for
purposes of determining the extent to which the Option Price has been paid
thereby, at their Fair Market Value on the date of exercise or surrender.
 
8.12.3.    Cashless Exercise. To the extent permitted by law and to the extent
permitted by the Committee in its sole discretion, payment of the Option Price
for Shares purchased pursuant to the exercise of an Option may be made all or in
part by delivery (on a form acceptable to the Committee) of an irrevocable
direction to a registered securities broker acceptable to the Trust to sell
Shares and to deliver all or part of the sales proceeds to the Trust in payment
of the Option Price and any withholding taxes described in Section 18.3.
 
8.12.4.    Other Forms of Payment.  To the extent permitted by the Committee in
its sole discretion, payment of the Option Price for Shares purchased pursuant
to exercise of an Option may be made in any other form that is consistent with
applicable laws, regulations and rules.
 
Section 9             TERMS AND CONDITIONS OF SHARE APPRECIATION RIGHTS
 
9.1         Right to Payment and Grant Price.  An SAR shall confer on the
Participant to whom it is granted a right to receive, upon exercise thereof, the
excess of (A) the Fair Market Value of one Share on the date of exercise over
(B) the grant price of the SAR as determined by the Committee.  The Award
Agreement for an SAR shall specify the grant price of the SAR, which shall be at
least the Fair Market Value of a Share on the Grant Date.  SARs may be granted
in conjunction with all or part of an Option granted under the Plan or at any
subsequent time during the term of such Option, in conjunction with all or part
of any other Award or without regard to any Option or other Award.
 
9.2         Other Terms.  The Committee shall determine at the Grant Date or
thereafter, the time or times at which and the conditions under which an SAR may
be exercised (including based on achievement of performance goals and/or future
service requirements), the time or times at which SARs shall cease to be or
become exercisable following termination of Service or upon other conditions
(provided that no SAR shall be exercisable following the tenth anniversary of
its Grant Date), the method of exercise, method of settlement, form of
consideration payable in settlement, method by or forms in which Shares will be
delivered or deemed to be delivered to Participants, whether or not an SAR shall
be in tandem or in combination with any other Award, and any other terms and
conditions of any SAR.
 
 
 
A-10

--------------------------------------------------------------------------------

 
 
9.3          Transferability of SARs.  Unless the Committee otherwise provides
in an Award Agreement or any amendment or modification thereof, no SAR may be
sold, transferred, pledged, assigned, or otherwise alienated or hypothecated,
otherwise than by will or by the laws of descent and distribution.  Further, all
SARs granted to a Participant under the Plan shall be exercisable during his or
her lifetime only by such Participant.  Any attempt to transfer a SAR in
violation of this Plan shall render such SAR null and void.
 
Section 10            TERMS AND CONDITIONS OF RESTRICTED SHARES AND RESTRICTED
SHARE UNITS
 
10.1       Grant of Restricted Shares or Restricted Share Units.  Awards of
Restricted Shares or Restricted Share Units may be made to eligible
persons.  Restricted Shares or Restricted Share Units may also be referred to as
performance shares or performance share units.  If so indicated in the Award
Agreement at the time of grant, a Participant may vest in more than 100% of the
number of Restricted Share Units awarded to the Participant.
 
10.2       Restrictions.  At the time an Award of Restricted Shares or
Restricted Share Units is made, the Committee may, in its sole discretion,
establish a period of time (a “Restricted Period”) applicable to such Restricted
Shares or Restricted Share Units, during which a portion of the Shares related
to such Award shall become nonforfeitable or vest, on each anniversary of the
Grant Date or otherwise, as the Committee may deem appropriate.  Each Award of
Restricted Shares or Restricted Share Units may be subject to a different
Restricted Period.  The Committee may, in its sole discretion, at the time a
grant of Restricted Shares or Restricted Share Units is made, prescribe
restrictions in addition to or other than the expiration of the Restricted
Period, including the satisfaction of corporate or individual performance
conditions, which may be applicable to all or any portion of the Restricted
Shares or Restricted Share Units in accordance with Section 13.1 and
13.2.  Neither Restricted Shares nor Restricted Share Units may be sold,
transferred, assigned, pledged or otherwise encumbered or disposed of during the
Restricted Period or prior to the satisfaction of any other restrictions
prescribed by the Committee with respect to such Restricted Shares or Restricted
Share Units.  Each Participant may designate a beneficiary upon his or her death
for the Restricted Shares or Restricted Share Units awarded to him or her under
the Plan.  If a Participant fails to designate a beneficiary, the Participant
shall be deemed to have designated his or her estate as his or her
beneficiary.  Any attempt to transfer an Award of Restricted Shares or
Restricted Share Units in violation of this Plan shall render such Award null
and void.
 
10.3       Restricted Shares Certificates.  The Trust shall issue, in the name
of each Participant to whom Restricted Shares have been granted, Share
certificates representing the total number of Restricted Shares granted to the
Participant, as soon as reasonably practicable after the Grant Date.  The
Committee may provide in an Award Agreement that either (i) the Trust shall hold
such certificates for the Participant’s benefit until such time as the
Restricted Shares are forfeited to the Trust or the restrictions lapse, or
(ii) such certificates shall be delivered to the Participant, provided, however,
that such certificates shall bear a legend or legends that comply with the
applicable securities laws and regulations and makes appropriate reference to
the restrictions imposed under the Plan and the Award Agreement.
 
10.4       Rights of Holders of Restricted Shares.  Unless the Committee
otherwise provides in an Award Agreement, holders of Restricted Shares shall
have the right to vote such Shares and the right to receive any dividends or
distributions declared or paid with respect to such Shares.  All distributions,
if any, received by a Participant with respect to Restricted Shares as a result
of any share split, share dividend, combination of shares, or other similar
transaction shall be subject to the restrictions applicable to the original
Award.  If any such dividends or distributions are paid in cash, unless
otherwise specified in the Award Agreement, the right to receive such cash
payments shall be subject to the same restrictions on transferability as the
Restricted Shares with respect to which they are paid, and shall be accumulated
during the Restricted Period and paid or forfeited when the Restricted Shares
vest or are forfeited.  In no event shall any cash dividend or distribution
shall be paid later than 2½ months after the end of the tax year in which the
applicable Restricted Period ends.
 
10.5       Rights of Holders of Restricted Share Units.
 
10.5.1.    Dividend Equivalent Rights.  Unless the Committee otherwise provides
in an Award Agreement, holders of Restricted Share Units shall have no rights as
shareholders of the Trust.  The Committee may provide in an Award Agreement
evidencing a grant of Restricted Share Units that the holder of such Restricted
Share Units shall be entitled to receive, upon the payment of a cash dividend or
distribution on outstanding Shares, or at any time thereafter, a Dividend
Equivalent Right in accordance with Section 12.
 
 
 
A-11

--------------------------------------------------------------------------------

 
 
10.5.2.    Creditor’s Rights.  A holder of Restricted Share Units shall have no
rights other than those of a general creditor of the Trust.  Restricted Share
Units represent an unfunded and unsecured obligation of the Trust, subject to
the terms and conditions of the applicable Award Agreement.
 
 
10.6       Termination of Service.  Unless the Committee otherwise provides in
an Award Agreement or in a written agreement with the Participant after the
Award Agreement is issued, upon the termination of a Participant’s Service, any
Restricted Shares or Restricted Share Units held by such Participant that have
not vested, or with respect to which all applicable restrictions and conditions
have not lapsed, shall immediately be deemed forfeited, except to the extent
that such termination is due to death, Disability, or Retirement.  Further, the
Award Agreement may specify that the vested portion of the Award shall continue
to be subject to the terms of any applicable transfer or other
restriction.  Unless the Committee otherwise provides in an Award Agreement or
in a written agreement with the Participant after the Award Agreement is issued,
if a Participant’s Service is terminated due to (i) death or Disability, any
outstanding Award of Restricted Shares or Restricted Share Units shall be fully
vested, and the Shares subject to such Awards shall be delivered in accordance
with the terms of Section 10.7 below; or (ii) due to Retirement, any outstanding
Award of Restricted Shares or Restricted Share Units shall be forfeited, subject
to the Committee’s discretion to accelerate all or part of such Award, and the
Shares subject to such Awards shall be delivered in accordance with the terms of
Section 10.7 below; provided, however, in the case of any Award relating to
Restricted Share Units, the Shares subject to such Award shall be delivered in
accordance with their original vesting schedule.  Notwithstanding the foregoing,
in the event a Participant’s Service is terminated by the Trust without Cause or
by a Participant for Good Reason within the one-year period following a Change
in Control, any outstanding Award of Restricted Shares or Restricted Share Units
shall become fully vested, and the Shares subject to such Awards shall be
delivered in accordance with the terms of Section 10.7 below. Upon forfeiture of
any Restricted Shares or Restricted Share Units, a Participant shall have no
further rights with respect to such Award, including but not limited to any
right to vote Restricted Shares or any right to receive dividends with respect
to Restricted Shares or Restricted Share Units.
 
10.7       Delivery of Shares.  Except as otherwise specified in an Award
Agreement with respect to a particular Award of Restricted Shares or unless the
Trust shall then have uncertificated Shares, within thirty (30) days of the
expiration or termination of the Restricted Period, a certificate or
certificates representing all Shares relating to such Award which have not been
forfeited shall be delivered to the Participant or to the Participant’s
beneficiary or estate, as the case may be.  Except as otherwise specified with
respect to a particular Award of Restricted Share Units or unless the Trust
shall then have uncertificated Shares, within thirty (30) days of the
satisfaction of the vesting criterion applicable to such Award, a certificate or
certificates representing all Shares relating to such Award which have vested
shall be issued or transferred to the Participant.
 
Section 11            TERMS AND CONDITIONS OF UNRESTRICTED SHARE AWARDS
 
The Committee may, in its sole discretion, grant (or sell at such purchase price
determined by the Committee) an Unrestricted Share Award to any Participant
pursuant to which such Participant may receive Shares free of any restrictions
(“Unrestricted Shares”) under the Plan.  Unrestricted Share Awards may be
granted or sold as described in the preceding sentence in respect of past
services and other valid consideration, or in lieu of, or in addition to, any
cash compensation due to such Participant.
 
Section 12            TERMS AND CONDITIONS OF DIVIDEND EQUIVALENT RIGHTS
 
12.1       Dividend Equivalent Rights.  A Dividend Equivalent Right is an Award
entitling the recipient to receive credits based on cash distributions that
would have been paid on the Shares specified in the Dividend Equivalent Right
(or other Award to which it relates) if such Shares had been issued to and held
by the recipient.  A Dividend Equivalent Right may be granted hereunder to any
Participant, provided that any Award of Dividend Equivalent Rights that is a
409A Award shall comply with, or be exempt from, Code Section 409A.  Dividend
Equivalent Rights may not be granted hereunder relating to Shares which are
subject to Options or Share Appreciation Rights.  The terms and conditions of
Dividend Equivalent Rights shall be specified in the Award.  Dividend
equivalents credited to the holder of a Dividend Equivalent Right may be paid
currently or may be deemed to be reinvested in additional Shares, which may
thereafter accrue additional equivalents.  Any such reinvestment shall be at
Fair Market Value on the date that the distribution otherwise would have been
paid.  Dividend Equivalent Rights may be settled in cash or Shares or a
combination thereof, in a single installment or installments, all determined in
the sole discretion of the Committee.  A Dividend Equivalent Right granted as a
component of another Award may provide that such Dividend Equivalent Right shall
be settled upon exercise, settlement, or payment of, or lapse of restrictions
on, such other Award, unless such settlement would cause an Award that is
otherwise exempt from Code Section 409A to become subject to Code Section 409A
(e.g., in the case of a Non-Qualified Option).  Such Dividend Equivalent Right
shall expire or be forfeited or annulled under the same conditions as such other
Award.  A Dividend Equivalent Right granted as a component of another Award may
also contain terms and conditions different from such other Award.
 
 
 
A-12

--------------------------------------------------------------------------------

 
 
12.2       Termination of Service.  Except as may otherwise be provided by the
Committee either in the Award Agreement or in a written agreement with the
Participant after the Award Agreement is issued, a Participant’s rights in all
Dividend Equivalent Rights shall automatically terminate upon the Participant’s
termination of Service for any reason.
 
Section 13            TERMS AND CONDITIONS OF PERFORMANCE AWARDS
 
13.1       Performance Conditions.  The right of a Participant to exercise or
receive a grant or settlement of any Performance Award, and the timing thereof,
may be subject to such corporate or individual performance conditions as may be
specified by the Committee.  The Committee may use such business criteria and
other measures of performance as it may deem appropriate in establishing any
performance conditions, and may exercise its discretion to reduce the amounts
payable under any Award subject to performance conditions, except as limited
under Section 13.2 hereof in the case of a Performance Award intended to qualify
under Code Section 162(m).
 
13.2       Performance Awards Granted to Designated Covered Employees.  If and
to the extent that the Committee determines that a Performance Award to be
granted to a Participant who is designated by the Committee as likely to be a
Covered Employee should qualify as “performance-based compensation” for purposes
of Code Section 162(m), the grant, exercise and/or settlement of such
Performance Award shall be contingent upon achievement of pre-established
performance goals and other terms set forth in this Section 13.2.
 
13.2.1.    Performance Goals Generally.  The performance goals for such
Performance Awards shall consist of one or more business criteria and a targeted
level or levels of performance with respect to each of such criteria, as
specified by the Committee consistent with this Section 13.2.  Performance goals
shall be objective and shall otherwise meet the requirements of Code
Section 162(m) and regulations thereunder including the requirement that the
level or levels of performance targeted by the Committee result in the
achievement of performance goals being “substantially uncertain.”  The Committee
may determine that such Performance Awards shall be granted, exercised and/or
settled upon achievement of any one performance goal or that two or more of the
performance goals must be achieved as a condition to grant, exercise and/or
settlement of such Performance Awards.  Performance goals may differ for
Performance Awards granted to any one Participant or to different Participants.
 
 
13.2.2.    Business Criteria.  One or more of the following business criteria
for the Trust, on a consolidated basis, and/or specified Subsidiaries or
business units of the Trust or the Trust (except with respect to the total
shareholder return and earnings per share criteria), shall be used exclusively
by the Committee in establishing performance goals for such Performance Awards:
(1) total shareholder return (share price appreciation plus dividends), (2) net
income, (3) earnings per share, (4) funds from operations, (5) funds from
operations per share, (6) return on equity, (7) return on assets, (8) return on
invested capital, (9) increase in the market price of Shares or other
securities, (10) revenues, (11) net operating income, (12) comparable center net
operating income, (13) operating margin (operating income divided by revenues),
(14) earnings before interest, taxes, depreciation and amortization (EBITDA) or
adjusted EBITDA, (15) the performance of the Trust in any one or more of the
items mentioned in clauses (1) through (14) in comparison to the average
performance of the companies used in a self-constructed peer group for measuring
performance under an Award, or (16) the performance of the Trust in any one or
more of the items mentioned in clauses (1) through (14) in comparison to a
budget or target for measuring performance under an Award.  Business criteria
may be measured on an absolute basis or on a relative basis (i.e., performance
relative to peer companies) and on a GAAP or non-GAAP basis.
 
 
 
A-13

--------------------------------------------------------------------------------

 
 
13.2.3.    Timing For Establishing Performance Goals.  Performance goals shall
be established, in writing, not later than 90 days after the beginning of any
performance period applicable to such Performance Awards, or at such other date
as may be required for “performance-based compensation” under Code
Section 162(m).
 
13.2.4.    Settlement of Performance Awards; Other Terms.  Settlement of such
Performance Awards shall be in cash, Shares, other Awards or other property, in
the discretion of the Committee.  The Committee may, in its discretion, reduce
the amount of a settlement otherwise to be made in connection with such
Performance Awards.  The Committee shall specify in the Award Agreement the
circumstances in which such Performance Awards shall be paid or forfeited in the
event of termination of Service by the Participant prior to the end of a
performance period or settlement of Performance Awards. Notwithstanding the
foregoing, unless the Committee otherwise provides in an Award Agreement, if a
Participant’s service is terminated (i) for any reason other than death,
Disability, Retirement, or in connection with a Change of Control (as described
in this paragraph) any unvested and unearned portion of such Award shall be
immediately forfeited; (ii) due to a Participant’s death or Disability, the
Award shall be fully vested and settled at the end of the applicable performance
period based on, and following, certification by the Committee regarding the
achievement of the performance goals applicable to such Award; (iii) due to a
Participant’s Retirement, any unvested and unearned portion of such Award shall
be immediately forfeited subject to the Committee’s discretion to accelerate the
vesting of such Award based on the actual achievement of any applicable
performance goals; and (iv) due to a Participant’s termination by the Trust
without Cause or by a Participant for Good Reason within the one-year period
following a Change in Control, the Award shall be fully vested, being deemed to
have vested at its target level.
 
13.3       Written Determinations.  All determinations by the Committee as to
the establishment of performance goals, the amount of any Performance Award pool
or potential individual Performance Awards and as to the achievement of
performance goals relating to Performance Awards shall be made in writing in the
case of any Award intended to qualify under Code Section 162(m).
 
13.4       Status of Section 13.2 Awards Under Code Section 162(m).  It is the
intent of the Trust that Performance Awards under Section 13.2 hereof granted to
persons who are designated by the Committee as likely to be Covered Employees
within the meaning of Code Section 162(m) and regulations thereunder shall, if
so designated by the Committee, constitute “qualified performance-based
compensation” within the meaning of Code Section 162(m) and regulations
thereunder.  Accordingly, the terms of Section 13.2, including the definitions
of Covered Employee and other terms used therein, shall be interpreted in a
manner consistent with Code Section 162(m) and regulations thereunder.  The
foregoing notwithstanding, the term Covered Employee as used herein shall mean
only a person designated by the Committee, at the time of grant of Performance
Awards, as likely to be a Covered Employee with respect to that fiscal year.  If
any provision of the Plan or any agreement relating to such Performance Awards
does not comply or is inconsistent with the requirements of Code Section 162(m)
or regulations thereunder, such provision shall be construed or deemed amended
to the extent necessary to conform to such requirements.
 
13.5       Dividends or Dividend Equivalent Rights for Performance
Awards.  Notwithstanding anything to the foregoing herein, the right to receive
dividends, Dividend Equivalent Rights or distributions with respect to a
Performance Award shall only be granted to a Participant if and to the extent
that the underlying Award is earned by the Participant.
 
 
 
A-14

--------------------------------------------------------------------------------

 
 
Section 14            PARACHUTE LIMITATIONS.  
 
Notwithstanding any other provision of this Plan or of any other agreement,
contract, or understanding heretofore or hereafter entered into by a Participant
with the Trust, RGI, RGLP, or a Subsidiary or affiliate of any of them, except
an agreement, contract, policy or understanding hereafter entered into that
expressly modifies or excludes application of this paragraph (an “Other
Agreement”), and notwithstanding any formal or informal plan or other
arrangement for the direct or indirect provision of compensation to the
Participant (including groups or classes of Participants or beneficiaries of
which the Participant is a member), whether or not such compensation is
deferred, is in cash, or is in the form of a benefit to or for the Participant
(a “Benefit Arrangement”), if the Participant is a “disqualified individual,” as
defined in Section 280G(c) of the Code, any Option, Restricted Shares or
Restricted Share Units held by that Participant and any right to receive any
payment or other benefit under this Plan shall not become exercisable or vested
(i) to the extent that such right to exercise, vesting, payment, or benefit,
taking into account all other rights, payments, or benefits to or for the
Participant under this Plan, all Other Agreements, and all Benefit Arrangements,
would cause any payment or benefit to the Participant under this Plan to be
considered a “parachute payment” within the meaning of Section 280G(b)(2) of the
Code as then in effect (a “Parachute Payment”) and (ii) if, as a result of
receiving a Parachute Payment, the aggregate after-tax amounts received by the
Participant from the Trust under this Plan, all Other Agreements, and all
Benefit Arrangements would be less than the maximum after-tax amount that could
be received by the Participant without causing any such payment or benefit to be
considered a Parachute Payment.  In the event that the receipt of any such right
to exercise, vesting, payment, or benefit under this Plan, in conjunction with
all other rights, payments, or benefits to or for the Participant under any
Other Agreement or any Benefit Arrangement would cause the Participant to be
considered to have received a Parachute Payment under this Plan that would have
the effect of decreasing the after-tax amount received by the Participant as
described in clause (ii) of the preceding sentence, then the Participant shall
have the right, in the Participant’s sole discretion, to designate those rights,
payments, or benefits under this Plan, any Other Agreements, and any Benefit
Arrangements that should be reduced or eliminated so as to avoid having the
payment or benefit to the Participant under this Plan be deemed to be a
Parachute Payment, provided that any such payment or benefit that is excluded
from the coverage of Code Section 409A shall be reduced or eliminated prior to
the reduction or elimination of any benefit that is related to a 409A Award.
 
Section 15            REQUIREMENTS OF LAW
 
15.1       General.  The Trust shall not be required to sell, deliver or cause
to be issued any Shares under any Award if the sale or issuance of such Shares
would constitute a violation by the Participant, any other individual exercising
an Option, or the Trust, RGI, RGLP of any provision of any law or regulation of
any governmental authority, including without limitation any federal or state
securities laws or regulations.  If at any time the Trust shall determine, in
its discretion, that the listing, registration or qualification of any Shares
subject to an Award upon any securities exchange or under any governmental
regulatory body is necessary or desirable as a condition of, or in connection
with, the issuance or purchase of shares hereunder, no Shares may be issued or
sold to the Participant or any other individual exercising an Option pursuant to
such Award unless such listing, registration, qualification, consent or approval
shall have been effected or obtained free of any conditions not acceptable to
the Trust, RGI, RGLP, and any delay caused thereby shall in no way affect the
date of termination of the Award.  Any determination in this connection by the
Trust, RGI, RGLP shall be final, binding, and conclusive.  The Trust may, but
shall in no event be obligated to, cause to be registered any securities covered
hereby pursuant to the Securities Act.  The Trust shall not be obligated to take
any affirmative action in order to cause the exercise of an Option or the
issuance of Shares pursuant to the Plan to comply with any law or regulation of
any governmental authority.
 
15.2       Rule 16b-3.  During any time when the Trust has a class of equity
security registered under Section 12 of the Exchange Act, it is the intent of
the Trust that Awards pursuant to the Plan and the exercise of Options granted
hereunder will qualify for the exemption provided by Rule 16b-3 under the
Exchange Act.  To the extent that any provision of the Plan or action by the
Committee does not comply with the requirements of Rule 16b-3, it shall be
deemed inoperative to the extent permitted by law and deemed advisable by the
Committee and shall not affect the validity of the Plan.  In the event that
Rule 16b-3 is revised or replaced, the Board may exercise its discretion to
modify this Plan in any respect necessary to satisfy the requirements of, or to
take advantage of any features of, the revised exemption or its replacement.
 
Section 16            EFFECT OF CHANGES IN CAPITALIZATION
 
16.1       Changes in Shares.  If the number of outstanding Shares is increased
or decreased or the Shares are changed into or exchanged for a different number
or kind of shares or other securities of the Trust on account of any
recapitalization, reclassification, share split, reverse split, combination of
shares, exchange of shares, share dividend or other distribution payable in
capital stock, or other increase or decrease in such Shares effected without
receipt of consideration by the Trust, occurring after the Effective Date, the
number and kinds of Shares for which grants of Options and other Awards may be
made under the Plan (including the individual limits) shall be adjusted
proportionately and accordingly by the Trust.  In addition, the number and kind
of Shares for which Awards are outstanding shall be adjusted proportionately and
accordingly so that the proportionate interest of the Participant immediately
following such event shall, to the extent practicable, be the same as
immediately before such event.  Any such adjustment in outstanding Options or
SARs shall not change the aggregate Option Price or SAR Exercise Price payable
with respect to Shares that are subject to the unexercised portion of an
outstanding Option or SAR, as applicable, but shall include a corresponding
proportionate adjustment in the Option Price or SAR Exercise Price per Share;
provided, however, that all adjustments shall be made in compliance with Code
Section 409A.  The conversion of any convertible securities of the Trust shall
not be treated as an increase in Shares effected without receipt of
consideration.  Notwithstanding the foregoing, in the event of any distribution
to the Trust’s shareholders of securities of any other entity or other assets
(including an extraordinary cash dividend but excluding a non-extraordinary
dividend payable in cash or in shares of the Trust) without receipt of
consideration by the Trust, the Trust may, in such manner as the Trust deems
appropriate, adjust (i) the number and kind of Shares subject to outstanding
Awards and/or (ii) the exercise price of outstanding Options and Share
Appreciation Rights to reflect such distribution.
 
 
 
A-15

--------------------------------------------------------------------------------

 
 
16.2       Reorganization.
 
16.2.1.     Trust is the Surviving Entity.  Subject to Section 16.3 hereof, if
the Trust shall be the surviving entity in any Reorganization, any then
outstanding Option or SAR shall pertain to and apply to the securities to which
a holder of the number of Shares subject to such Option or SAR would have been
entitled immediately following such Reorganization, with a corresponding
proportionate adjustment of the Option Price or SAR Exercise Price per share so
that the aggregate Option Price or SAR Exercise Price thereafter shall be the
same as the aggregate Option Price or SAR Exercise Price of the Shares remaining
subject to the Option or SAR immediately prior to such Reorganization; provided,
however, that all adjustments shall be made in compliance with Code Section
409A.  Subject to any contrary language in an Award Agreement, any restrictions
applicable to such Award shall apply as well to any replacement securities
received by the Participant as a result of the Reorganization.  In the event of
a Reorganization described in the preceding sentence, any outstanding Restricted
Share Units shall be adjusted so as to apply to the securities that a holder of
the number of Shares subject to the Restricted Share Units would have been
entitled to receive immediately following such transaction; provided, however,
that all adjustments shall be made in compliance with Code Section 409A.
 
16.2.2.     Trust is not the Surviving Entity.  Subject to Section 16.3 hereof,
if the Trust shall not be the surviving entity in the event of any
Reorganization, the Committee in its discretion may provide for the assumption
or continuation of any outstanding Options, SARs, Restricted Shares and
Restricted Share Units, or for the substitution for such Options, SARs,
Restricted Shares and Restricted Share Units of new options, share appreciation
rights, restricted shares and restricted shares units relating to the shares of
stock of a successor entity, or a parent or subsidiary thereof, with appropriate
adjustments as to the number of shares (disregarding any consideration that is
not common shares) and option and share appreciation right exercise prices, in
which event the outstanding Options, SARs, Restricted Shares and Restricted
Share Units  shall continue in the manner and under the terms (assumption or
substitution) so provided. Appropriate adjustments shall be made in compliance
with Code Section 409A, including the provisions of Treas. Reg. Section
1.409A-1(b)(5)(v)(D) regarding substitutions and assumptions of stock rights by
reason of a corporate transaction.  Notwithstanding the foregoing, in the event
such successor entity (or a parent or subsidiary thereof) refuses to assume or
substitute Awards as provided above, pursuant to a Reorganization described in
this Section 16.2.2, such nonassumed or nonsubstituted Awards shall have their
vesting accelerate as to all shares subject to such Award, with any Performance
Awards being deemed to have vested at their target levels.
 
16.3       Change in Control.  
 
16.3.1.     Accelerated Vesting and Payment. Subject to the provisions of
Section 16.3.2 below, in the event of a Change of Control all outstanding Awards
shall be deemed to be vested, with any Performance Awards being deemed to have
vested at their target levels.  In connection with such a Change of Control, the
Committee may, elect, in its sole discretion, to cancel any outstanding Awards
of Options, Restricted Shares, Restricted Share Units, and/or SARs and pay or
deliver, or cause to be paid or delivered, to the holder thereof an amount in
cash or securities having a value (as determined by the Committee acting in good
faith), in the case of Restricted Shares or Restricted Share Units, equal to the
formula or fixed price per Share paid to holders of Shares and, in the case of
Options or SARs, equal to the product of the number of Shares subject to the
Option or SAR (the “Award Shares”) multiplied by the amount, if any, by which
(I) the formula or fixed price per Share paid to holders of Shares pursuant to
such transaction exceeds (II) the Option Price or SAR Exercise Price applicable
to such Award Shares.  Notwithstanding anything to the contrary contained in
this Section 16.3, the treatment of any 409A Award in connection with a Change
in Control shall be governed by Section 17 and the requirements of Code Section
409A.
 
16.3.2.     Alternative Awards. Notwithstanding Section 16.3.1, no cancellation,
acceleration of exercisability, vesting, cash settlement or other payment shall
occur with respect to any Option, Share Appreciation Right, Restricted Share or
Restricted Share Unit if the Committee reasonably determines in good faith prior
to the occurrence of a Change of Control that such Award shall be honored or
assumed, or new rights substituted therefor (such honored, assumed or
substituted award hereinafter called an “Alternative Award”), by a Participant’s
employer (or the parent or an affiliate of such employer) immediately following
the Change of Control; provided that any such Alternative Award must:
 
 
 
A-16

--------------------------------------------------------------------------------

 
 
(a)           Be based on stock which is traded on an established securities
market;
 
(b)           Provide such Participant with rights and entitlements
substantially equivalent to or better than the rights, terms and conditions
applicable under such award, including, but not limited to, an identical or
better exercise or vesting schedule and identical or better timing and methods
of payment;
 
(c)           Have substantially equivalent economic value to such award
(determined at the time of the Change of Control in accordance with principles
applicable under Section 424 of the Internal Revenue Code);
 
(d)           Have terms and conditions which provide that in the event that a
Participant’s Service is involuntarily terminated by the successor employer
without Cause or by a Participant for Good Reason, in either case within the
one-year period following the Change in Control, all of such Participant’s
Option and/or SARs shall be deemed immediately and fully exercisable, the
Restricted Period shall lapse as to each of such Participant’s outstanding
Restricted Share or Restricted Share Unit Awards, and each such Alternative
Award shall be settled for a payment per each share of stock subject to the
Alternative Award in cash, in immediately transferable, publicly traded
securities or in a combination thereof, in an amount equal to, in the case of an
Option or SAR, the excess of the Fair Market Value of such stock on the date of
the Participant’s termination of Service over the corresponding exercise or base
price per share and, in the case of any Restricted Shares or Restricted Share
Unit award, the Fair Market Value of the number of shares of Common Stock
subject or related thereto; and
 
(e)           Solely with respect to any Performance Awards, be converted into
restricted share awards at the target levels, with any new “restricted period”
based on the remaining performance period previously applicable to such
Performance Awards.
 
16.3.3.     No Amendment. Notwithstanding Section 5.3, the provisions of this
Section 16.3 may not be amended in any respect for two years following a Change
of Control.
 
16.4       Adjustments.  Adjustments under this Section 16 related to Shares or
other securities of the Trust shall be made by the Committee, whose
determination in that respect shall be final, binding and conclusive.  No
fractional Shares or other securities shall be issued pursuant to any such
adjustment, and any fractions resulting from any such adjustment shall be
eliminated in each case by rounding down to the nearest whole Share.  The
Committee shall determine the effect of a Change in Control upon Awards other
than Options, SARs, Restricted Shares and Restricted Share Units and such effect
shall be set forth in the appropriate Award Agreement.  The Committee may
provide in the Award Agreements at the Grant Date, or any time thereafter with
the consent of the Participant, for different provisions to apply to an Award in
place of those described in Sections 16.1, 16.2 and 16.3.
 
16.5       No Limitations on Trust.  The making of Awards pursuant to the Plan
shall not affect or limit in any way the right or power of the Trust, RGI, RGLP,
or a Subsidiary or Affiliate of any of them to make adjustments,
reclassifications, reorganizations, or changes of its capital or business
structure or to merge, consolidate, dissolve, or liquidate, or to sell or
transfer all or any part of its business or assets.
 
 
Section 17            CODE SECTION 409A
 
17.1       Generally.  This Plan and any Award granted hereunder is intended to
comply with, or be exempt from, the provisions of Code Section 409A, and shall
be interpreted and administered in a manner consistent with that intention.
 
17.2       409A Awards.  The provisions of this Section 17 shall apply to any
409A Award or any portion an Award that is or becomes subject to Code Section
409A, notwithstanding any provision to the contrary contained in the Plan or the
Award Agreement applicable to such Award.  409A Awards include, without
limitation:
 
 
 
A-17

--------------------------------------------------------------------------------

 
 
17.2.1.     Any Non-Qualified Option or SAR that permits the deferral of
compensation other than the deferral of recognition of income until the exercise
of the Award; and
 
17.2.2.     Any other Award that either (i) provides by its terms for settlement
of all or any portion of the Award on one or more dates following the Short-Term
Deferral Period (as defined below), or (ii) permits or requires the Participant
to elect one or more dates on which the Award will be settled.
 
Subject to any applicable U.S. Treasury Regulations promulgated pursuant to
Section 409A or other applicable guidance, the term “Short-Term Deferral Period”
means the period ending on the later of (i) the date that is 2 ½ months from the
end of the Company’s fiscal year in which the applicable portion of the Award is
no longer subject to a “substantial risk of forfeiture”, or (ii) the date that
is 2 ½ months from the end of the Participant’s taxable year in which the
applicable portion of the Award is no longer subject to a substantial risk of
forfeiture.  For this purpose, the term “substantial risk of forfeiture” shall
have the meaning set forth in any applicable U.S. Treasury Regulations
promulgated pursuant to Code Section 409A or other applicable guidance.
 
17.3       Deferral and/or Payment Elections.  Except as otherwise permitted or
required by Section 409A or any applicable Treasury Regulations promulgated
pursuant to Code Section 409A or other applicable guidance, the following rules
shall apply to any deferral and/or payment elections (each, an “Election”) that
may be permitted or required by the Committee pursuant to a 409A Award:
 
17.3.1.     All Elections must be in writing and specify the amount of the
payment in settlement of an Award being deferred, as well as the time and form
of payment as permitted by this Plan;
 
17.3.2.     All Elections shall be made by the end of the Participant’s taxable
year prior to the year in which services commence for which an Award may be
granted to such Participant; provided, however, that if the Award qualifies as
“performance-based compensation” for purposes of Code Section 409A and is based
on services performed over a period of at least twelve (12) months, then the
Election may be made no later than six (6) months prior to the end of such
period; and
 
17.3.3.     Elections shall continue in effect until a written election to
revoke or change such Election is received by the Company, except that a written
election to revoke or change such Election must be made prior to the last day
for making an Election determined in accordance with Section 17.3.2 above or as
permitted by Section 17.4.
 
17.4       Subsequent Elections.  Any 409A Award which permits a subsequent
Election to delay the payment or change the form of payment in settlement of
such Award shall comply with the following requirements:
 
17.4.1.     No subsequent Election may take effect until at least twelve (12)
months after the date on which the subsequent Election is made;
 
17.4.2.     Each subsequent Election related to a payment in settlement of an
Award not described in Section 17.5.2, 17.5.3 or 17.5.6 must result in a delay
of the payment for a period of not less than five (5) years from the date such
payment would otherwise have been made; and
 
17.4.3.     No subsequent Election related to a payment pursuant to
Section 17.5.4 shall be made less than twelve (12) months prior to the date of
the first scheduled installment relating to such payment.
 
17.5       Payments Pursuant to Deferral Elections.  No payment in settlement of
a 409A Award may commence earlier than:
 
17.5.1.     Separation from service (as determined pursuant to Treasury
Regulations or other applicable guidance);
 
17.5.2.     The date the Participant becomes Disabled;
 
17.5.3.     Death;
 
 
 
A-18

--------------------------------------------------------------------------------

 
 
17.5.4.     A specified time (or pursuant to a fixed schedule) that is either
(i) specified by the Committee upon the grant of an Award and set forth in the
Award Agreement evidencing such Award, or (ii) specified by the Participant in
an Election complying with the requirements of Section 17.3 and/or 17.4, as
applicable;
 
17.5.5.     To the extent provided by Treasury Regulations promulgated pursuant
to Code Section 409A or other applicable guidance, a change in the ownership or
effective control or the Company or in the ownership of a substantial portion of
the assets of the Company; or
 
17.5.6.     The occurrence of an Unforeseeable Emergency.
 
Notwithstanding anything else herein to the contrary, to the extent that a
Participant is a “Specified Employee” (as determined in accordance with the
requirements of Code Section 409A), no payment pursuant to Section 17.5.1 in
settlement of a 409A Award may be made before the date which is six (6) months
after such Participant’s date of Separation from Service, or, if earlier, the
date of the Participant's death.
 
17.6       Unforeseeable Emergency.  The Committee shall have the authority to
provide in the Award Agreement evidencing any 409A Award for payment in
settlement of all or a portion of such Award in the event that a Participant
establishes, to the satisfaction of the Committee, the occurrence of an
Unforeseeable Emergency (as defined in Code Section 409A).  In such event, the
amount(s) distributed with respect to such Unforeseeable Emergency cannot exceed
the amounts necessary to satisfy such Unforeseeable Emergency plus amounts
necessary to pay taxes reasonably anticipated as a result of such payment(s),
after taking into account the extent to which such hardship is or may be
relieved through reimbursement or compensation by insurance or otherwise or by
liquidation of the Participant's assets (to the extent the liquidation of such
assets would not itself cause severe financial hardship).  All payments with
respect to an Unforeseeable Emergency shall be made in a lump sum as soon as
practicable following the Committee’s determination that an Unforeseeable
Emergency has occurred.  The occurrence of an Unforeseeable Emergency shall be
judged and determined by the Committee.  The Committee’s decision with respect
to whether an Unforeseeable Emergency has occurred and the manner in which, if
at all, the payment in settlement of an Award shall be altered or modified,
shall be final, conclusive, and not subject to approval or appeal.
 
17.7       No Acceleration of Payments.  Notwithstanding anything to the
contrary herein, this Plan does not permit the acceleration of the time or
schedule of any payment under this Plan in settlement of a 409A Award, except as
provided by Code Section 409A and/or Treasury Regulations promulgated pursuant
to Code Section 409A or other applicable guidance.
 
Section 18            GENERAL PROVISIONS
 
18.1       Disclaimer of Rights.  No provision in the Plan or in any Award or
Award Agreement shall be construed to confer upon any individual the right to
remain in the employ or service of the Trust, RGI, RGLP, or a Subsidiary or
Affiliate of any of them, or to interfere in any way with any contractual or
other right or authority of the Trust, RGI, RGLP, or a Subsidiary or Affiliate
of any of them either to increase or decrease the compensation or other payments
to any individual at any time, or to terminate any employment or other
relationship between any individual and the Trust, RGI, RGLP, or a Subsidiary or
Affiliate of any of them.  In addition, notwithstanding anything contained in
the Plan to the contrary, unless otherwise stated in the applicable Award
Agreement, no Award granted under the Plan shall be affected by any change of
duties or position of the Participant, so long as such Participant continues to
be a Trustee, officer, consultant or employee of the Trust, RGI, RGLP, or a
Subsidiary or Affiliate of any of them.  The obligation of the Trust to pay any
benefits pursuant to this Plan shall be interpreted as a contractual obligation
to pay only those amounts described herein, in the manner and under the
conditions prescribed herein.  The Plan shall in no way be interpreted to
require the Trust to transfer any amounts to a third party or otherwise hold any
amounts in trust or escrow for payment to any Participant or beneficiary under
the terms of the Plan.
 
18.2       Nonexclusivity of the Plan.  Neither the adoption of the Plan nor the
submission of the Plan to the Trust’s shareholders for approval shall be
construed as creating any limitations upon the right and authority of the Board
to adopt such other incentive compensation arrangements (which arrangements may
be applicable either generally to a class or classes of individuals or
specifically to a particular individual or particular individuals) as the Board
in its discretion determines desirable, including, without limitation, the
granting of options otherwise than under the Plan.
 
 
 
A-19

--------------------------------------------------------------------------------

 
 
18.3       Withholding Taxes.  The Trust, RGI, RGLP, or a Subsidiary or
Affiliate of any of them, as the case may be, shall have the right to deduct
from payments of any kind otherwise due to a Participant any federal, state, or
local taxes of any kind required by law to be withheld with respect to the
vesting of or other lapse of restrictions applicable to an Award or upon the
issuance of any Shares upon the exercise of an Option or pursuant to an
Award.  At the time of such vesting, lapse, or exercise, the Participant shall
pay to the Trust, RGI, RGLP, or a Subsidiary or Affiliate of any of them, as the
case may be, any amount that the Trust, RGI, RGLP, or a Subsidiary or Affiliate
of any of them may reasonably determine to be necessary to satisfy such
withholding obligation.  The Trust may elect to, or may cause RGI, RGLP, or a
Subsidiary or Affiliate of any of them, to withhold Shares otherwise issuable to
the Participant in satisfaction of a Participant’s withholding obligations at
the statutory minimum withholding rate.  Subject to the prior approval of the
Trust, which may be withheld by the Trust in its sole discretion, the
Participant may elect to satisfy such obligations, in whole or in part, by
delivering to the Trust, RGI, RGLP, or a Subsidiary or Affiliate of any of them
Shares already owned by the Participant, which Shares, if acquired from the
Trust, shall have been held for at least six months at the time of tender.  Any
Shares so delivered or withheld shall have an aggregate Fair Market Value equal
to such withholding obligations at the statutory minimum withholding rate.  The
Fair Market Value of the Shares used to satisfy such withholding obligation
shall be determined by the Trust as of the date that the amount of tax to be
withheld is to be determined.  A Participant who has made an election pursuant
to this Section 18.3 to deliver Shares may satisfy his/her withholding
obligation only with Shares that are not subject to any repurchase, forfeiture,
unfulfilled vesting, or other similar requirements.
 
18.4       Captions.  The use of captions in this Plan or any Award Agreement is
for the convenience of reference only and shall not affect the meaning of any
provision of the Plan or such Award Agreement.
 
18.5       Other Provisions.  Each Award granted under the Plan may contain such
other terms and conditions not inconsistent with the Plan as may be determined
by the Committee, in its sole discretion.
 
18.6       Number and Gender.  With respect to words used in this Plan, the
singular form shall include the plural form, the masculine gender shall include
the feminine gender, etc., as the context requires.
 
18.7       Severability.  If any provision of the Plan or any Award Agreement
shall be determined to be illegal or unenforceable by any court of law in any
jurisdiction, the remaining provisions hereof and thereof shall be severable and
enforceable in accordance with their terms, and all provisions shall remain
enforceable in any other jurisdiction.
 
18.8       Governing Law.  The validity and construction of this Plan and the
instruments evidencing the Awards hereunder shall be governed by the laws of the
State of Michigan, other than any conflicts or choice of law rule or principle
that might otherwise refer construction or interpretation of this Plan and the
instruments evidencing the Awards granted hereunder to the substantive laws of
any other jurisdiction.
 
18.9       Complete Statement of Plan. This document is a complete statement of
the Plan
 
* * *
As adopted and approved by the Board as of April 25, 2012, subject to approval
of the Plan by the shareholders of the Trust as set forth in this Plan.
 



A-20